At the present term. Mr. Mason, for plaintiff, offered several replications to the plea of limitations, supposing he had a right so to do, under the equity of the statute of Virginia, of the 12th of December, 1792, § 40, *602by which it is enacted that “the plaintiff in replevin, and the defendant in all other actions. may plead as many several matters, whether of law or fact, as he shall think necessary for his defence.”
But THE COURT (THRUSTON, Circuit Judge, absent) said he must confine himself to one replication, which must not be double.